*155Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants Eric M. McMillian and Linda C. Liverman appeal the district court’s order dismissing their 42 U.S.C. § 1983 (2006) civil rights action. On appeal, we confine our review to the issues raised in the Appellants’ briefs. See 4th Cir. R. 34(b). Because Appellants’ informal briefs do not challenge the basis for the district court’s disposition, Appellants have forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.